DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on February 22, 2022, which has been entered in the file. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11, 12, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the certain process of operating the system executed by an operator, which neither transform underlying subject matter nor positively tie to another statutory category that accomplishes the claimed method steps, and therefore do not qualify as a statutory process. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 11, 12, 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1:	Claim 1 recites the limitation "the measured document" in line 5, and “the apparatus” in lines 3, 8, 11, and 15. There are insufficient antecedent basis for this limitation in the claim.
Re claim 1:	Applicants use the phrase “a document preparer prepares the document…” (claim 1 at line 7), but the metes and bounds of this language are unclear. That is, how does the preparer prepare the document? The applicant uses the phrase “the document preparer posts…the results of the q measurements...” (claim 1, line 9+), it is unclear to the examiner that how the preparer posting the identity of the document. Also, what the “q measurements” are referring to. The applicant’s use the phrase “a document inspector applies… measures a subset of q’ measurements...” (claim 1, line 11), it is unclear to the examiner that how the inspector applying the apparatus over the documents. Also, what the “q’ measurements” are referring to, and how the “q’ measurements” is measured (i.e., the process/steps of measuring q’ measurement is missing). The applicant also uses the phrases “the document inspector downloads …” (claim 1, line 13), it is unclear to the examiner that where the document inspectors is downloading measurement into? The applicant’s uses the phrase “the document inspector compares the measurements...” (claim 1, line 15), but the metes and bounds of this language are unclear. That is, how does the comparison is carried/executed? 
Appropriate corrections/clarifications are required.
Claims 2-8, 11, 12, and 14 are also rejected because claims are depended on rejected claim 1. 

Additional Remarks
The lack of an art rejection with this Office action is not an indication of allowable subject matter (i.e., even though the claims 1-8, 11, 12, 14 are rewritten or amended to overcome the Claim rejections as discussed above).  The disclosure/claimed language is such that it is impractical to conduct a reasonable search of the prior art by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-8, 11, 12, 14 have been considered but are moot because the new ground of rejection as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koenig et al. (US 11182726) teaches a method for tracking work performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEUNG H LEE/Primary Examiner, Art Unit 2887